Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
Specification objection withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 6-9, 14-15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ram (US 20060082518 A1)
6. An attachable display device, comprising: 
a mounting frame (351, fig 194) comprising:

an upper track (top of 351) and a lower track (bottom of 351, see also [0272] recite ‘Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’), the upper track and the lower track each having an elongated guide slot (slot which the arms slide in),

a puck (ramp like portion of 726 nearby the hinge, see figs 194, 200) slidably attached to the upper track and the lower track at each elongated guide slot, and

a receiving space (space which 22 fits into in the closed position) disposed between the upper track and the lower track (fig 194), a display screen (20) slidably attached to an upper slide rail (726) and a lower slide rail ([0272] recites ‘Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’), wherein the upper slide rail and the lower slide rail are operatively connected to the upper track and the lower track by the pucks (figs 194, 200), the display screen comprising:

a pivot joint (portion of 727 that holds 728, fig 194) that couples the display screen to each of the upper slide rail and the lower slide rail and is slidably attached to the upper slide rail and the lower slide rail, and 
a torque hinge (728) operatively connected to the pivot joint, wherein the display screen is rotatable about a vertical axis via the pivot joint and the torque hinge (paragraphs 0272, 0278), wherein the display screen is operable to selectively transition between a closed position (not shown in fig 194, however see figs 89 and 94) in which the display screen is positioned within the receiving space and an open position (fig 194) in which the display 

wherein, in the open position, the display screen is configured to be slidably deployed to varying horizontal distances (figs 2-4).


7. The attachable display device of claim 6, wherein, in the open position, the upper slide rail and the lower slide rail are configured for slidable deployment to a first horizontal distance (fig 2) and the display screen is configured for slidable deployment along the upper slide rail and the lower slide rail to a second horizontal distance (fig 3 or fig 4) that is greater than the first horizontal distance (figs 3, 4).

8. The attachable display device of claim 6, wherein the display screen is rotatable about the vertical axis to an angle of 180 degrees allowing the display screen to be deployed in a presentation position (figs 100-111).


9.    Ram teaches the attachable display device of claim 6, wherein the display screen is operatively connected to a control board configured to provide power and a display signal to the display screen (Paragraph 0076, 0262)



14.    An attachable display device, comprising:

a frame (351, fig 194) comprising an upper track (top of 351) and a lower track (bottom of 351, see also [0272] recite ‘Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’), and a receiving space (space which 22 fits into in the closed position) disposed therebetween,

a puck (ramp like portion of 726 nearby the hinge, see figs 194, 200) slidably attached to each of the upper track and the lower track (since 726 is attached to 351, fig 194),

a display screen (20) slidably attached to an upper slide rail (726) and a lower slide rail ([0272] recites ‘Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’), wherein the upper slide rail and the lower slide rail are operatively coupled to the upper track and the lower track (figs 194, 200),

wherein the display screen comprises a pivot joint (portion of 727 that holds 728, fig 194) that slidably couples the display screen to each of the upper slide rail and the lower slide rail, 

wherein the display screen is operable to selectively transition between a closed position (not shown in fig 194, however see figs 89 and 94) in which the display screen is positioned within the receiving space and an open position (fig 194) in which the upper slide rail and the lower slide rail are configured for slidable deployment along the upper track and the lower track to a first horizontal distance (fig 2) and the display screen is configured for slidable deployment along the upper slide rail and the lower slide rail to a second horizontal distance (figs 3, 4).

15.    The attachable display device of claim 14, further comprising a torque hinge (728, fig 194) operatively connected to the pivot joint (portion of 727 that holds 728, fig 194).


18.    The attachable display device of claim 14, wherein the second horizontal distance is greater than the first horizontal distance (figs 2-4).

19.    The attachable display device of claim 14, wherein the upper track and the lower track each comprise an elongated guide slot (slot which the arms slide in).

20. The attachable display device of claim 19, wherein the upper track and the lower track further comprise a puck (ramp like portion of 726 nearby the hinge, see figs 194, 200) slidably attached thereto at each elongated guide slot (figs 2-4, 194, 200).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ram (US 20060082518 A1) in view of Lin (US 2008/0179895 A1) 

1. An attachable display device, comprising: 
a mounting frame (351, fig 194) comprising:

an upper track (top of 351) and a lower track (bottom of 351, see also [0272] recite ‘Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’), the upper track and the lower track each having an elongated guide slot (slot which the arms slide in),

a puck (ramp like portion of 726 nearby the hinge, see figs 194, 200) slidably attached to the upper track and the lower track at each elongated guide slot,

a receiving space (space which 22 fits into in the closed position) disposed between the upper track and the lower track (fig 194), and
Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’), wherein the upper slide rail and the lower slide rail are upper track and the lower track by the pucks (figs 194, 200 show that 726 is operatively connected to 351 while [0272] indicates a similar situation for the lower track), the display screen comprising:

a pivot joint (portion of 727 that holds 728, fig 194) that couples the display screen to each of the upper slide rail and the lower slide rail and is slidably attached to the upper slide rail and the lower slide rail, a torque hinge (728) operatively connected to the pivot joint, 

wherein the display screen is operable to selectively transition between a closed position (not shown in fig 194, however see figs 89 and 94) in which the display screen is positioned within the receiving space and an open position (fig 194) in which the display screen extends outwardly of the mounting frame to be exposed from one side of the mounting frame (fig 194), and

wherein the torque hinge and the pivot joint are configured so that the display screen rotates relative to the mounting frame to allow the display screen to be placed in an angled configuration (see [0272], [0278], although not explicitly shown in fig 194, see figs 102, 103)


However Ram fails to specifically teach at least one magnet attached to the mounting frame opposite the receiving space;
The embodiment of Ram fig 194 also fails to specifically teach an electrical connector, however [0285] provides a teaching for an electrical connector

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connector as taught by Ram [0285] into the device of Ram fig 194. The ordinary artisan would have been motivated to modify Ram fig 194 in the above manner for the purpose of providing power and signals to the display (Ram [0076])

Lin [0026] teaches at least one magnet (213) attached to the mounting frame opposite the receiving space

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnet as taught by Lin into the device of Ram. The ordinary artisan would have been motivated to modify Ram in the above manner for the purpose of having simple design and smooth operation (Lin [0010]; see also Ram [0071] recite ‘The latching mechanism of primary enclosure 11 consists of primary enclosure latch 4 which secures primary enclosure 11 against base electronics housing 32 similar to a hook and slot latching mechanism. Many other prior art latching devices may be adapted to releasably secure primary enclosure 11 against base electronics housing 32’, which indicates that Ram acknowledges that such a modification is obvious and it is predictable to expect that a finished product would include optimized components that are not deeply described in Ram)



2.    Ram teaches the attachable display device of claim 1, wherein, in the open position, the upper slide rail and the lower slide rail are configured for slidable deployment to a first horizontal distance (fig 2) and the display screen is configured for slidable deployment along the upper slide rail and the lower slide rail to a second horizontal distance (fig 3 or fig 4) that is greater than the first horizontal distance (figs 3, 4).

3.    Ram teaches the attachable display device of claim 1, wherein the display screen is operatively connected to a control board configured to provide power and a display signal to the display screen (Paragraph 0076, 0262)

4.    Ram teaches the attachable display device of claim 1, wherein, in the open position, the display screen is rotatable about the mounting frame to an angle of 180 degrees allowing the display screen to be deployed in a presentation position (figs 100-111).

5.    Ram teaches the attachable display device of claim 1, wherein the display screen is a touch screen display (paragraph 0014).


12.    Ram teaches the attachable display device of claim 6, but fails to specifically teach that the mounting frame comprises at least one recess having a magnet embedded therein

Lin figs 2-3, [0026] teaches that the mounting frame comprises at least one recess (314) having a magnet (313) embedded therein (fig 2a)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnet as taught by Lin into the device of Ram. The ordinary artisan would have been motivated to modify Ram in the above manner for the purpose of having simple design and smooth operation (Lin [0010]; see also Ram [0071] recite ‘The latching mechanism of primary enclosure 11 consists of primary enclosure latch 4 which secures primary enclosure 11 against base electronics housing 32 similar to a hook and slot latching mechanism. Many other prior art latching devices may be adapted to releasably secure primary enclosure 11 against base electronics housing 32’, which indicates that Ram acknowledges that such a modification is obvious and it is predictable to expect that a finished product would include optimized components that are not deeply described in Ram)




Claims 10, 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ram (US 20060082518 A1)

10.    Ram fig 194 teaches the attachable display device of claim 6, however fig 194 of Ram fails to specifically teach that the display screen further comprises an electrical connector mounted therein and accessible from outside the display screen

Ram fig 206 teaches the display screen further comprises an electrical connector (98) mounted therein and accessible from outside the display screen (fig 206)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ram fig 206 into the device of Ram fig 194. The ordinary artisan would have been motivated to modify Ram fig 194 in the above manner for the purpose of providing power and signals to the display (Ram [0076])

13.    Ram fig 194 teaches the attachable display device of claim 6, however fig 194 of Ram fails to specifically teach that the upper slide rail and the lower slide rail comprise a stopping member at each end

Ram fig 11 teaches the upper slide rail and the lower slide rail comprise a stopping member (24, 25) at each end (see note below)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ram fig 11 into the device of Ram fig 194. The ordinary artisan would have been motivated to modify Ram fig 194 in the above manner for the purpose of protecting the device from sliding out too far
Note that although technically Ram fig 11 does not teach the stopping members at each end of arms 8, 9, the stopping members are located at positions that correspond to the two ends of the arms of Ram fig 194 since Ram fig 194 has two arms on top and two arms on the bottom which presents a strong showing of obviousness for the claimed feature

16.    Ram fig 194 teaches the attachable display device of claim 14, but fails to specifically teach that the pivot joint is operatively connected to the display screen by a post that is embedded within the display screen



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ram fig 11 into the device of Ram fig 194. The ordinary artisan would have been motivated to modify Ram fig 194 in the above manner for the purpose of protecting the device from sliding out too far
Note that although technically Ram fig 11 does not teach a pivot joint at the arms, the posts 25 are located at positions that correspond to the pivot joints of the arms of Ram fig 194 since Ram fig 194 has two arms on top and two arms on the bottom which presents a strong showing of obviousness for the claimed feature. See also Ram [0084] which recites ‘For purpose of illustration,
enclosure stop pins 24, 25 and slider arm stop 26 are not shown in other examples of slider arm’.



17.    Ram fig 194 teaches the attachable display device of claim 14, however fig 194 of Ram fails to specifically teach that the display screen further comprises an electrical connector mounted therein and accessible from outside the display screen

Ram fig 206 teaches the display screen further comprises an electrical connector (98) mounted therein and accessible from outside the display screen (fig 206)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ram fig 206 into the device of Ram fig 194. The ordinary artisan would have been motivated to modify Ram fig 194 in the above manner for the purpose of providing power and signals to the display (Ram [0076])



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ram (US 20060082518 A1) in view of Official Notice



11.    The attachable display device of claim 10, however Ram fails to specifically teach that the electrical connector is a USB-C connector

Ram [0159] and [0160] teach a USB connector
The difference between a USB connector and a USB-C connector is well known in the art

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a USB-C connector into the device of Ram. The ordinary artisan would have been motivated to modify Ram in the above manner for the purpose of providing power and signals to the display in a more common, convenient, up to date format. One benefit is that USB-C cables are standard and easier to find in case a cable needs to be replaced.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Applicant's arguments filed 10/26/2020 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘Applicant respectfully submits that Ram does not teach each and every element of the presently recited invention. In particular, Ram fails to teach or suggest the presently recited feature of a puck slidably attached to each of the upper track and the lower track. The Examiner asserts that the “ramp like portion” of the 726 element in FIG. 194 and FIG. 200 of Ram is equivalent to Applicant’s puck and the “top of 351” is equivalent to Applicant’s upper track. However, as can be seen in FIGS. 194 and 200 of Ram (reproduced below for ease of reference), there is no actual track depicted at 351. The 351 element is described by Ram as the “primary enclosure.” Since there is no upper track, the “ramp like portion” of the 726 element cannot be attached to an upper track, let alone, slidably attached to the upper track. Indeed, as shown in FIGS. 194 and 200 of Ram, the “ramp like portion” of 726 is integral with the first slider arm 726 and is not shown to attach to an upper track at any point.’

This is not found persuasive since Ram [0272] recites ‘Corresponding first and second slider arm pieces 726, 727 are also located in the lower slider arm (not shown)’ and ‘Slider arm hinge pin 728 functions similarly to that shown in FIG. 193 except that the hinge is mounted on top of first and second slider arm pieces 726, 727 respectively.’

Note that Ram [0272] indicates slider arms 726, 727. 
The reference as a whole teaches slider arms that slide in and out of an enclosure. For example [0130] recites ‘Secondary hinge assembly 153 slides through supporting rod 155 as secondary enclosure 152 is extended similar to that described in FIGS. 41-44. For example [0130] recites ‘Secondary hinge assembly 153 slides through supporting rod 155 as secondary enclosure 152 is extended similar to that described in FIGS. 41-44.’
See also [0084] recites ‘For purpose of illustration, enclosure stop pins 24, 25 and slider arm stop 26 are not shown in other examples of slider arm.’ Although stop pins are not shown in other examples, we are to understand the reference as a whole to indicate that the sliding arms slide along tracks of some form as in figs 1-12. 

Further [0271] recites ‘Shown is secondary enclosure 22 extended out of primary enclosure 351 via first slider arm piece 723 which in tum is connected by a hinge mounted and fixed on the side to second slider arm piece 724. Second slider arm piece 724 holds secondary enclosure 22 and prevents it from becoming detached from the apparatus.’


Applicant further argues:
‘Ram does not provide any disclosure whatsoever of the “ramp like portion” of 726 being attached to an upper track, let alone, slidably attached to the upper track. In fact, as shown in FIGS. 194 and 200, the “ramp like portion” is fixed as part of the first slider arm 726. Thus, Ram fails to disclose the presently recited pucks that are slidably attached to each of the upper and lower tracks.’	

When the slider arms 726, 727 slide along the upper track, the ramp like portion of 726 moves with the slider arm 726. The ramp like portion of 726 does not detach. The ramp like portion of 726 is therefore slidably attached. 

The present claims do not seem to require the puck abutting or directly connected to the upper/lower track. Notice also that the instant specification indicates that the upper track is element 16 of fig 1 of applicant’s disclosure, rather than element 40. This supports a broad reading of the upper track at least in part because two pucks are disclosed to be slidably attached to a single upper track that has two elongated guide slots. 

The upper track of applicant’s disclosure does not seem to be a physical component that one could touch but rather seems to be an area or space that sliding occurs in.


Applicant further argues:
In addition, Ram does not teach or suggest the presently recited feature of a pivot joint that is slidably attached / coupled to the upper and lower slide rails. The Examiner asserts that the “portion of 726 that holds 728” in FIG. 194 is equivalent to Applicant’s pivot joint and that “726” is Applicant’s upper slide rail. As shown in FIG. 194 above, the “portion of 726 that holds 728” is not slidably attached to the first slider arm 726. Indeed, the “portion of 726 that holds 728” is integral with the first slider arm 726 and cannot be slidably attached to the first slider arm 726 as there is nowhere for the “portion of 726 that holds 728” to slide along the first slider arm 726. Ram does not provide any disclosure whatsoever of the pivot joint (the “portion of 726 that holds 728”) being slidable along the upper slide rail (first slider arm 726). As such, Ram fails to disclose the presently recited pivot joint that is slidably attached / coupled to the upper and lower slide rails.’	

It seems this was a typo in the rejection and “portion of 727 that holds 728” is what was intended. Examiner agrees that 726 is not slidably attached to itself, however element 727 does slide against 726 when the display 20 is rotated as claimed.


Applicant further argues:
‘As discussed above with respect to the § 102 rejection, Ram fails to disclose at least the presently recited features of (1) a puck slidably attached to each of the upper track and the lower track, and (2) a pivot joint that is slidably attached / coupled to the upper and lower slide rails. Based on Ram’s lacking description of the presently recited features, one of ordinary skill in the art would not have found it obvious to arrive at the presently recited claims in view of Ram.
Lin does not remedy the above-described deficiencies of Ram.’	

As discussed above, Ram does disclose these components.

As alluded to above, there could be room for an amendment to further define the puck and its relationship with the upper track and lower track.
Paragraph 0026 of applicants specification recites ‘In the illustrated embodiment, the upper track 16 and the lower track each comprise two elongated guide slots 40 that operatively engage two pucks 24 - a puck 24 at each guide slot 40.’

This provides support for four pucks and four elongated guide slots, which may be worth considering for an amendment. Defining what element the pucks directly contact or abut with may also be worth considering for an amendment. These are just recommendations for considering and are not intended as a guarantee to overcome any references or combinations of references.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/JINHEE J LEE/             Supervisory Patent Examiner, Art Unit 2841